DETAILED ACTION
Status of Claims
1.	This is the first actin on the merits in response the application filed on 04/30/2019.
2.	Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
3.	The information disclosure statement (IDS), submitted on 04/30/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
5.	Claims 4, 8, 13, and 17 are objected to because of the following informalities:
Claims 4 and 13 recite “based on a consensus response of the second network.” The phrase, “the second network,” should be “the second blockchain network.” 
Claims 8 and 17 recite “the first block chain network based on the consensus of the interoperability network.” The phrase, “the first block chain network,” should be changed to “the first blockchain network” to keep consistence with the other claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 19 recites “a multi-tenant server to manage data in a peer-to-peer blockchain network, the multi-tenant server comprising … transform the received transaction to a transaction compatible with a second blockchain network according to a mapping determined for the received transaction, where the mapping correlates metadata of the received transaction with a format of a transaction of the second blockchain network; and forward the transformed transaction to the second blockchain network to be processed by the second blockchain network.” The specification is in silent with these limitations. The specification discloses that a mapper of an interoperability network, not a multi-tenant server, performs the receiving, transforming, and forwarding steps (see Fig. 2 and paragraphs [0035]-[0036]). The specification further discloses that a multi-tenant server, which is connected with a peer-to-peer blockchain network 308 via communication network(s), provides a cloud environment to manage data and transactions of the tenant system in the blockchain network (see Fig. 3).
	Dependent claim 20 is rejected because it depends on the rejected independent claim 19.

8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite “receiving/receive, by a mapper of an interoperability network, a transaction emitted by a first blockchain network.” It is unclear what a mapper is and where the mapper is located. Is the mapper a hardware/device, a firmware, or a software application/module? The specification describes that the interoperability network includes at least one mapper to perform functionalities (see Fig. 1, paragraph [0025], paragraph [0030], and paragraphs [0035]-[0036]). The specification also discloses that a multi-tenant server, which is connected with a peer-to-peer blockchain network 308 via communication network(s), provides a cloud environment to manage data and transactions of the tenant system in the blockchain network (see Fig. 3). The multi-tenant server comprises a mapper (see Fig. 3, component 314), but the specification further describes that the interoperability network includes a mapper 314 that enables a mapping of data and/or metadata of one blockchian to another blockchain (see paragraph [0045]), and the interoperability network can be implemented at least in part as a peer-to-peer blochchain network 308 (see Fig. 3 and paragraph [0039]). Therefore, it is unclear whether the mapper is a component of the interoperability network or a component of the multi-tenant server.
Dependent claims 2–9, 11–18, and 20 are rejected because they depend on the rejected independent claims, respectively.
Claims 2, 11, and 20 are rejected because they further disclose the steps performed by the mapper.
Claims 6 and 15 recite “validating/validate and committing/commit a successful transaction of the second blockchain network to a blockchain of the interoperability network, in response to reaching consensus in the interoperability network based on at least in part on consensus of the second blockchain network.” First, what is unclear is the manner of validating and committing a successful transaction of the second blockchain network to a blockchain of the interoperability network. Does the interoperability network validate and commit a received transaction on the interoperability network from the second blockchain, or a transaction on the second blockchain, or the transaction emitted by a first blockchain network? Second, it is unclear whether consensus of the second blolckchain network in the limitation is the received consensus response of the second blockchain network recited in claim 4 and claim 15, respectively, or any consensus. Claim 6 depends on claim 4, and claim 15 depends on claim 13. Claims 4 and 13 disclose determining consensus for the received transaction from the first blockchain based on a consensus response of the second network and the consensus criteria of the interoperability network.
Claims 7 and 16 recite “sending/send consensus of the interoperability network to the first blockchain network.” It is unclear whether consensus of the interoperability network in the limitation is the same consensus determined in claim 4 and claim 13, respectively, or any consensus.
Claims 9 and 18 recite “validating/validate and committing/commit a successful transaction of the first blockchain network to a blockchain of the interoperability network, in response to reaching consensus in the interoperability network based on at least in part on consensus of the first blockchain network.” What is unclear is the manner of validating and committing a successful transaction of the first blockchain network to a blockchain of the interoperability network. Does the interoperability network validate and commit a received transaction on the interoperability network from the first blockchain, or the transaction emitted by the first blockchain, or a transaction on the first blockchain network? 
Claim 18 recites “in response to reaching consensus in the interoperability network based on at least in part on consensus of the first blockchain network.” It is unclear whether consensus of the first blolckchain network in the limitation is the received consensus response of the first blockchain network recited in claim 17, or any consensus. Claim 18 depends on claim 17. Claim 17 discloses receiving a consensus response from the first blockchain network based on the consensus of the interoperability network.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1–2, 10–11, and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over Treat et al. (US 20190305950 A1) in view of Qiu (US 20190305935 A1), and further in view of Wood et al. (US 20190058581 A1).
Claims 1, 10, and 19:
Treat et al. discloses the following:
a.	a processor and a memory storing instruction that when executed by the processor cause the processor to. (See Fig. 6 and paragraph [0079]-[0083], “[t]he processor 616 may be one or more devices operable to execute logic. The logic may include computer executable instructions or computer code stored in the memory 620 or in other non-transitory memory that when executed by the processor 602, cause the processor 616 to perform the features implemented by the logic of the interoperability node 102, the DOS 112, the synchronization repository 206, the origin exchange node 114, the target exchange node 116, the origin portal interface 118, the target portal interface 120, and/or the system 100. The computer code may include instructions executable by processor 616.”)
b.	retrieving, by a mapper (i.e., an interoperability node), a transaction (i.e., an instance of a DLT object) of a first blockchain network. (See Figs. 1-2; Fig. 4; and paragraphs [0016]-[0018], “[t]he system 100 may include an interoperability node 102. The interoperability node 102 may include a virtual or physical network node that communicates with DLT networks, e.g., DLT networks 104 and 106. In general, a DLT network may refer to a group of distributed computing nodes that communicate to maintain information on one or more blockchains according a DLT. The DLT networks 104 and 106 may each include corresponding nodes that run on different DLT platforms [e.g. Quorum, Hyperledger, etc.].... The interoperability node 102 may serve as an intermediary for data transfer and/or data synchronization between the multiple DLT networks 104, 106. The DLT networks 104, 106 may include an origin DLT network 104 and a target DLT network 106. In other examples, the interoperability node 102 may communicate with and may synchronize information between any number of DLT networks”; paragraph [0033], “[f]or example, the DLT object may include metadata, descriptions, events, or other information related to, but not directly representative of a digital repetition of an asset”; and paragraph [0069]-[0070], “[t]he interoperability node 102 may identify an origin instance 202 of a DLT object on an origin blockchain 108 [502]. The origin instance 202 of the DLT object may be included the origin blockchain 108.”)
c.	transforming the retrieved transaction to a transaction compatible with a second blockchain network according to a mapping determined for the retrieved transaction, where the mapping correlates metadata of the retrieved transaction with a format of a transaction of the second blockchain network. (See  paragraph [0033], “[f]or example, the DLT object may include metadata, descriptions, events, or other information related to, but not directly representative of a digital repetition of an asset,” and paragraph [0072], “[t]he interoperability node 102 may format origin data from the origin instance 202 for compliance with the target DLT [508]. For example, the origin data may follow a specific format, data structure, or protocol prescribed by the DLT platform of the origin DLT network 104. The interoperability node 102 may access rules and/or logic that specify how to translate the origin data for compliance with the target DLT platform of the target DLT network 106. Alternatively or in addition, the origin data may include a self-executing contract logic. The interoperability node 102 may format the origin data from the origin instance by translating the self-executing contract logic for an execution environment supported by the target DLT network 106.”)
d.	synchronizing the transformed transaction on the second blockchain network to be processed by the second blockchain network. (See paragraph [0039], “[t]he DOS 112 may synchronize information between the origin blockchain 108 and the target blockchain 110. For example, the DOS 112 may detect that the origin instance 202 of the DLT object and the target instance 204 of the DLT object our out of synch. The DOS 112 may append an update block to the target blockchain 110. The update block may comply with the target DLT network 106 and include information from the origin instance 202 formatted according to the DLT,” and paragraph [0073], “[t]he interoperability node 102 may synchronize the origin instance 202 and the target instance 204 [510]. For example, the interoperability node 102 may append active state information to the target blockchain 110 and/or the origin blockchain 108 to synchronize the DLT object between DLT networks…. In some examples, the interoperability node 102 may monitor the origin instance 202 and/or the target instance 204 for updates after an initial synchronization. Alternatively or in addition, the interoperability node 102 may monitor the origin instance 202 and/or target instance 204 while the synchronization is permitted by the exchange nodes.”)
Treat et al. does not explicitly disclose the following:
an interoperability network;
receiving a transaction from a first blockchain network; and
forwarding the transformed transaction to a second blockchain network.
Qiu discloses receiving a transaction from a first blockchain network and forwarding the transformed transaction to a second blockchain network. (See Figs 4–7 and paragraphs [0065]-[0066], “[t]he publishing client provides the message to a blockchain node in a first blockchain by using a cross-blockchain interaction end between the first blockchain and the second blockchain, so as to trigger the blockchain node to call a first smart contract in the first blockchain….  Then the publishing client can send a message that matches the message acquisition request and is generated by the second smart contract to the cross-blockchain interaction end, so that the cross-blockchain interaction end provides the message to the blockchain node.” These citations indicate that a pushing client of a blockchain sends a message, relayed by an interoperability/cross-blockchain interaction end, to a node on the other blockchain )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat et al., to incorporate with the teachings of Qiu, to receive a transaction from a first blockchain network and to forward the transformed transaction to a second blockchain network, so that the transaction can be sent from a first blockchain to a second blockchain for processing.
The combination of Treat et al. and Qiu discloses the claimed invention but does not explicitly disclose an interoperability network.
Wood et al. discloses an interoperability network (i.e., a relay-chain). (See paragraph [0015]; Fig. 2; and paragraph [0074], “[i]nterchain transactions can be resolved using a simple queuing mechanism based around a Merkle tree to ensure fidelity. It is the task of the relay-chain maintainers to move transactions on the output queue of one parachain into the input queue of the destination parachain.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat et al. and Qiu, to incorporate with the teachings of Wood et al., and to implement an interoperability network between different blochchain networks, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.

Claims 2, 11, and 20:
Treat et al. in view of Qiu and Wood et al. discloses the limitations shown above.
Treat et al. further discloses determining, by the mapper, a mapping the retrieved transaction based on a transaction type of the retrieved transaction. (See  paragraph [0033], “DLT objects may have various types. For example, DLT objects may include programmed assets, dataset, order-dependent data sets and assets, and/or other objects”; paragraph [0051]; and paragraph [0072], “[t]he interoperability node 102 may format origin data from the origin instance 202 for compliance with the target DLT [508]. For example, the origin data may follow a specific format, data structure, or protocol prescribed by the DLT platform of the origin DLT network 104. The interoperability node 102 may access rules and/or logic that specify how to translate the origin data for compliance with the target DLT platform of the target DLT network 106. Alternatively or in addition, the origin data may include a self-executing contract logic. The interoperability node 102 may format the origin data from the origin instance by translating the self-executing contract logic for an execution environment supported by the target DLT network 106.” These citations indicate that the transactions may have different types. One of ordinary skill in the art knows that different types of transactions may have different formats.)
Qiu discloses receiving a transaction from a first blockchain network. (See Figs 4–7 and paragraphs [0065]-[0066].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat et al., to incorporate with the teachings of Qiu, and to receive a transaction from a first blockchain network, so that the transaction can be sent from a first blockchain to a second blockchain for processing.

12.	Claims 3–9 and 12–18 are rejected under 35 U.S.C. 103 as being unpatentable over Treat et al. (US 20190305950 A1) in view of Qiu (US 20190305935 A1), and further in view of Wood et al. (US 20190058581 A1) and GUO et al. (US 20190347657 A1).
Claims 3 and 12:
Treat et al. in view of Qiu, and Wood et al. discloses the limitations shown above.
Treat et al. further discloses receiving, a confirmation response from the second blockchain network for the forwarded transaction (i.e., a synch proposal). (See Fig. 4 and paragraphs [0055]-[0057].)
Wood et al. discloses an interoperability network (i.e., a relay-chain). (See paragraph [0015]; Fig. 2; and paragraph [0074].)
None of Treat et al., Qiu, and Wood et al. explicitly discloses receiving a consensus response from the second blockchain.
However, GUO et al. discloses receiving a consensus response from the second blockchain. (See Fig. 2 and paragraphs [0062]-[0065].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat et al., Qiu, and Wood et al., to incorporate with the teachings of GUO et al., and to receive consensus from a second blockchain network, so that the transaction can be processed based on the received consensus.


Claims 4 and 13:
Treat et al. in view of Qiu, and Wood et al. discloses the limitations shown above.
Treat et al. further discloses determining, an agreement for the proposal on the interoperability node based on a confirmation response of the second network and agreements/rules of the interoperability node. (See Fig. 4; paragraph [0051]; and paragraphs [0055]-[0057].)
Wood et al. discloses an interoperability network (i.e., a relay-chain). (See paragraph [0015]; Fig. 2; and paragraph [0074].)
None of Treat et al., Qiu, and Wood et al. explicitly discloses determining a consensus based on a consensus response from the second blockchain.
However, GUO et al. discloses determining a consensus based on a consensus response from the second blockchain. (See Fig. 2 and paragraphs [0065]-[0069].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat et al., Qiu, and Wood et al., to incorporate with the teachings of GUO et al., and to determine consensus partially based on a consensus response from a second blockchain network, so as the transaction can be processed based on the determined consensus.



Claims 5 and 14:
Treat et al. in view of Qiu, Wood et al., and GUO et al. discloses the limitations shown above.
Treat et al. further discloses rejecting a request based on the rules. (See paragraph [0074].)

Claims 6 and 15:
Treat et al. in view of Qiu, Wood et al., and GUO et al. discloses the limitations shown above.
Treat et al. further discloses determining, an agreement for the proposal on the interoperability node based on a confirmation response of the second network and agreements/rules of the interoperability node. (See Fig. 4; paragraph [0051]; and paragraphs [0055]-[0057].)
Wood et al. discloses an interoperability network (i.e., a relay-chain) and including validated block into a blockchain of the interoperability network. (See paragraph [0004]; paragraph [0015]; Fig. 2; and paragraph [0074].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat et al., to incorporate with the teachings of Wood et al., and to implement an interoperability network between different blochchain networks, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.
GUO et al. further discloses validating and committing a successful transaction of the one blockchain to another blockchain based on a consensus of the other blockchain. (See Fig. 2; and paragraphs [0054]-[0057].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat et al., Qiu, and Wood et al., to incorporate with the teachings of GUO et al., and to validate and commit a transaction partially based on the consensus of another party, so that the transaction can be processed based on the determined consensus.

Claims 7 and 16:
Treat et al. in view of Qiu, Wood et al., and GUO et al. discloses the limitations shown above.
Treat et al. further discloses determining, an agreement for the proposal on the interoperability node based on a confirmation response of the second network and agreements/rules of the interoperability node. (See Fig. 4; paragraph [0051]; and paragraphs [0055]-[0057].)
Wood et al. discloses an interoperability network (i.e., a relay-chain). (See paragraph [0015]; Fig. 2; and paragraph [0074].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat et al., to incorporate with the teachings of Wood et al., and to implement an interoperability network between different blochchain networks, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.
GUO et al. further discloses sending a consensus of another blockchain to the first blockchain. (See Fig. 2 and paragraphs [0065]-[0069].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat et al., Qiu, and Wood et al., to incorporate with the teachings of GUO et al., and to send the consensus of the interoperability network to the first blockchain network, so that the transaction can be processed based on the received consensus.

Claims 8 and 17:
Treat et al. in view of Qiu, Wood et al., and GUO et al. discloses the limitations shown above.
Treat et al. further discloses receiving a confirmation response. (See Fig. 4 and paragraphs [0055]-[0057].)
Qiu further discloses receiving a confirmation from a blockchain based on the validation result of the interoperability entity. (See Fig. 8; paragraph [0078]; and paragraphs [0082]-[0090].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat et al., to incorporate with the teachings of Qiu, and to reach consensus based on the consensus reached by other blockchain(s), so that the transfer operation can be completed after the consensus reached.
Wood et al. discloses an interoperability network (i.e., a relay-chain). (See paragraph [0015]; Fig. 2; and paragraph [0074].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat et al. and Qiu, to incorporate with the teachings of Wood et al., and to implement an interoperability network between different blochchain networks, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.
GUO et al. discloses receiving a consensus response from the second blockchain. (See Fig. 2 and paragraphs [0062]-[0065].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat et al., Qiu, and Wood et al., to incorporate with the teachings of GUO et al., and to receive consensus from a second blockchain network, so that the transaction can be processed based on the received consensus.

Claims 9 and 18:
Treat et al. in view of Qiu, Wood et al., and GUO et al. discloses the limitations shown above.
Treat et al. further discloses determining, an agreement for the proposal on the interoperability node based on a confirmation response of the second network and agreements/rules of the interoperability node. (See Fig. 4; paragraph [0051]; and paragraphs [0055]-[0057].)
Wood et al. discloses an interoperability network (i.e., a relay-chain) and including validated block into a blockchain of the interoperability network. (See paragraph [0004]; paragraph [0015]; Fig. 2; and paragraph [0074].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat et al. and Qiu, to incorporate with the teachings of Wood et al., and to implement an interoperability network between different blochchain networks, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.
GUO et al. further discloses validating and committing a successful transaction of the one blockchain to another blockchain based on a consensus of the other blockchain. (See Fig. 2; and paragraphs [0054]-[0057]; and paragraphs [0065]-[0069].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat et al., Qiu, and Wood et al., to incorporate with the teachings of GUO et al., to validate and commit a transaction partially based on the consensus of another party, so that the transaction can be processed based on the determined consensus.

Conclusion
13.	The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Derbakova et al. (US 20180113752 A1) discloses processing transactions between different blockchains.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        



/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687